 

Exhibit 10.3

 

IRREVOCABLE UNDERTAKING

 

To:Gurnet Point L.P. (“Gurnet”)



Lough Ree Technologies Limited (“Gurnet Sub”)

 

From:[●] of [●] (the “Shareholder”)

 

3 April 2017

 

Re: Offer by way of scheme of arrangement for Innocoll Holdings plc (the
“Company”)

 

Dear Sirs

 

1.Subject to the announcement of the Acquisition pursuant to the Rule 2.5
Announcement by 11.59 p.m. (New York City time) on 5 April 2017 (or such later
date and time as Gurnet and the Company may agree), the Shareholder hereby
irrevocably and unconditionally warrants and undertakes with Gurnet and Gurnet
Sub (save in respect of paragraphs 1.2 to 1.4, 1.5.2, 1.5.3, 1.5.4, 1.7, 1.8 and
1.10, as to which the Shareholder undertakes only) on the terms of this deed of
undertaking (this “Deed”) for so long as this Deed remains in effect, that:

 

1.1the Shareholder is the sole beneficial owner and (save as specified in the
Schedule to this Deed) the registered holder of the Committed Shares and has,
and will continue to have, all relevant authority to cast all votes, attaching
to the Committed Shares and any Further Shares (or is otherwise able to control
the exercise of all votes attaching to such shares so as to ensure that they are
cast) in favour of the Scheme and the acceptance of the Acquisition and as
otherwise reasonably required to progress or implement the Scheme or the
Acquisition;

 

1.2unless Gurnet Sub otherwise consents in writing in advance, the Shareholder
shall cast or procure the casting of (including by any registered nominee) all
votes (whether on a show of hands or a poll and whether in person or by proxy)
in respect of all of his Committed Shares and any Further Shares in favour of
the Scheme and as otherwise reasonably required to progress or implement the
Scheme or the Acquisition including in favour of any resolutions to reduce the
share capital of the Company and alter the Innocoll Constitution, whether at the
Scheme Meeting, the EGM and / or at any other meeting of Innocoll Shareholders
or of any class of Innocoll Shareholders of which the Shareholder is or has been
determined by the Company or a court of competent jurisdiction (as the case may
be) to be a member (including any adjournment thereof):

 

1.2.1against any resolution or proposal to adjourn the Scheme Meeting or the
EGM; and

 

1.2.2against any resolution that might reasonably be expected to impede or
frustrate the Scheme in any way (which shall include any resolution to approve a
scheme of arrangement relating to the acquisition of any Innocoll Shares by a
third party) or that would otherwise reasonably be expected to impact on the
success of the Scheme;

 

1.3unless Gurnet Sub otherwise consents in writing in advance, the Shareholder
shall, without prejudice to the Shareholder’s right to attend and vote in person
at the Scheme Meeting and the EGM, as soon as possible and in any event within
ten calendar days after the date of despatch of the Scheme Document to the
Innocoll

 

   

 

 

Shareholders, return or procure (in the case of any registered nominee) the
return of the forms of proxy enclosed with the Scheme Document in accordance
with the instructions printed thereon, in each case duly executed and completed
in respect of the Committed Shares and any Further Shares and instructing the
proxy thereby appointed to vote in favour of the Scheme Meeting Resolution and
the EGM Resolutions;

 

1.4unless Gurnet Sub otherwise consents in writing in advance, the Shareholder
shall cast or procure the casting of all votes, in person or by proxy in respect
of all of the Committed Shares and any Further Shares, against any resolutions
proposed at any extraordinary general meeting of the Company convened in
connection with any Innocoll Alternative Proposal;

 

1.5if the Acquisition is implemented as a Takeover Offer in accordance with the
provisions of the Transaction Agreement and the requirements of the Takeover
Rules:

 

1.5.1the Shareholder undertakes and warrants that notwithstanding the terms of
paragraph 7, the Shareholder’s obligations under this Deed will apply mutatis
mutandis to such a Takeover Offer and, in particular, the Shareholder undertakes
to accept or procure the acceptance of the Takeover Offer in respect of the
Committed Shares and any Further Shares and deliver (or procure the delivery of)
duly completed form(s) of acceptance, together with the document(s) of title and
/ or evidence of authority with respect to them, in accordance with the terms of
the Takeover Offer, as soon as possible and in any event within the earlier of
seven calendar days after the posting of the Takeover Offer Document and the
time and date by which such acceptance documentation must be delivered in order
to be valid on the first closing date of the Takeover Offer;

 

1.5.2if any Further Shares are issued after the despatch of the Takeover Offer
Document, the Shareholder will accept (or procure the acceptance of) the
Takeover Offer in respect of such Further Shares and deliver (or procure the
delivery of) all of the acceptance documentation set out above in relation to
such Further Shares as soon as possible and, if such Further Shares are issued
prior to the first closing date of the Takeover Offer, in any event by the
earliest of seven calendar days after the posting of the Takeover Offer
Document, seven days after any such issuance and the time and date by which such
acceptance documentation must be delivered in order to be valid on the first
closing date of the Takeover Offer;

 

1.5.3the Shareholder shall cast or procure the casting of all votes, in person
or by proxy, in respect of all of the Committed Shares and any Further Shares in
favour of any resolutions to be proposed to the Innocoll Shareholders at any
extraordinary general meeting convened in connection with such Takeover Offer;
and

 

1.5.4execute or procure the execution of all such other documents as may
reasonably be necessary for the purpose of giving Gurnet Sub the full benefit of
the Shareholder’s obligations pursuant to this Deed with respect to the Takeover
Offer;

 

 2 

 

 



in each case unless Gurnet Sub otherwise consents in writing in advance; 

1.6other than the Committed Shares, the Shareholder does not own, manage,
control or have any interest, rights, warrants or convertible securities,
directly or indirectly, in any Innocoll Shares or other securities of the
Company or any rights or options to subscribe for, purchase or otherwise acquire
any such Innocoll Shares or securities either alone or together with others
(other than any such rights as are set out in Part (A) of the Schedule to this
Deed), and neither the whole nor any part of the Shareholder’s interest in the
Committed Shares is subject to any Encumbrance;

 

1.7unless and until this Deed ceases to have effect in accordance with paragraph
7, the Shareholder shall not (and shall procure that any registered nominee
shall not):

 

1.7.1vote in favour of or assent as a holder or owner of the Committed Shares
and/or any Further Shares to any Innocoll Alternative Proposal or any offer by
any person other than Gurnet Point or Gurnet Sub in respect of all or any of the
Committed Shares and the Further Shares whether conditional or unconditional (by
whatever means the same is to be implemented);

 

1.7.2except pursuant to the Acquisition, sell, transfer, encumber, grant any
option over or otherwise dispose of or permit the sale, transfer, pledge,
charging or other disposition or the creation or grant of any other Encumbrance
over, all or any of the Committed Shares or any Further Shares or any interest
in all or any thereof (whether conditionally or unconditionally); provided that
the Shareholder may transfer the Committed Shares or any Further Shares to any
member of the Shareholder’s immediate family, or to a trust for the benefit of
the Shareholder or any member of the Shareholder’s immediate family for estate
planning purposes or for the purposes of personal tax planning, or upon the
death of the Shareholder, by will or intestacy; provided, however, that any such
transfer shall only be permitted if, as a precondition to such transfer, such
transferee agrees in writing to be bound by all of the terms of this Deed;

 

1.7.3exercise any rights attributable to or conferred by the Committed Shares or
the Further Shares in a manner that would reasonably be expected to impede or
delay or adjourn the convening or holding of the Scheme Meeting or the EGM or
any extraordinary general meeting convened in order to progress or implement the
Scheme or the Takeover Offer;

 

1.7.4withdraw the votes in favour of the Scheme or any resolution at the EGM or
any other meeting of Innocoll Shareholders or class of Innocoll Shareholders
referred to in paragraph 1.2 or the acceptance(s) in the case of a Takeover
Offer referred to in paragraph 1.5 in respect of any of the Committed Shares or
any Further Shares even if entitled to withdraw such votes or acceptances under
the Takeover Rules or otherwise by the terms of the Acquisition or under the
terms of the Takeover Offer Document, and shall procure that any such vote or
acceptance in respect of the Committed Shares and any Further Shares is not
withdrawn;

 

1.7.5revoke or withdraw the forms of proxy once they have been returned in
accordance with paragraphs 1.3, 1.4 and 1.5.3;

 

 3 

 

 

1.7.6other than in relation to any Further Shares issued after the date hereof
and attributable to or derived from the Shareholder’s holdings of the Committed
Shares or rights specified or referred to in the Schedule to this Deed, acquire
or become beneficially interested in any Innocoll Shares, securities convertible
into Innocoll Shares or any interest in such Innocoll Shares or securities
without the prior written consent of Gurnet Sub and, if any such Innocoll Shares
or other securities or interests are acquired by the Shareholder, such Innocoll
Shares, other securities or interests (as the case may be) shall be deemed to be
included in the expression “Committed Shares” for the purposes of this Deed;

 

1.7.7in the event that the Acquisition proceeds by way of the Takeover Offer,
notwithstanding that the terms of the Takeover Offer Document will confer rights
of withdrawal on accepting shareholders, the Shareholder shall not withdraw any
acceptance of the Takeover Offer in respect of the Committed Shares and any
Further Shares or any of them and shall procure that no rights to withdraw any
acceptance in respect of such Committed Shares and any Further Shares are
exercised; or

 

1.7.8enter into any deed, agreement, arrangement or incur an obligation or give
any indication of intent in his capacity as a holder or owner of the Committed
Shares and / or any Further Shares (whether conditional or unconditional and
whether or not legally binding):

 

(a)to do all or any of the acts referred to in this paragraph 1.7;

 

(b)which would or would be likely to restrict the acquisition of the Committed
Shares and / or any Further Shares by Gurnet Point or Gurnet Sub under the
Acquisition; or

 

(c)which, in relation to the Committed Shares or the Further Shares would
reasonably be expected to impede or delay the Shareholder from voting in favour
of the Scheme or accepting the Offer;

 

1.8prior to the first to occur of (i) the successful completion of the
Acquisition or (ii) the lapsing of the Acquisition or (iii) this Deed ceasing to
have any effect in accordance with paragraph 7, the Shareholder shall not, in
his capacity as a Innocoll Shareholder, without the consent of Gurnet, take any
step, including voting the Shareholder’s Innocoll Shares, requisitioning, or
joining in requisitioning of, any general or class meeting of the Company, or
taking any other action whatsoever, that would reasonably be expected to
restrict or impede the Scheme becoming effective, or, as the case may be, the
Takeover Offer becoming unconditional;

 

1.9the Shareholder has and will continue to have full power and authority and
the right (free from any legal or other restrictions) to enter into, and to
perform all obligations under this Deed;

 

1.10where the Committed Shares and / or the Further Shares are registered in the
name of a nominee, the Shareholder shall direct and procure the nominee to act
as if the nominee were bound by the terms of this Deed and shall do all acts
necessary to

 

 4 

 

 

carry the terms hereof into effect as if the Shareholder had been the registered
holder of the Committed Shares and / or the Further Shares;

 

1.11the Shareholder is beneficially entitled under the Innocoll 2015 Plan, the
Innocoll 2016 Plan and / or the Innocoll Option Award Agreement to subscribe for
the number of shares in the Company’s capital specified in Part (A) of the
Schedule to this Deed, and upon allotment, those shares will be treated as
Further Shares for the purposes of this Deed;

 

1.12unless otherwise agreed in writing with Gurnet, the Shareholder shall
procure that, in respect of one (1) Committed Share that the Shareholder is
currently the beneficial owner of but not the registered holder of, such
Committed Share will be registered in the name of the Shareholder as soon as
practicable after the date of this Deed and in any event within 10 days
following the date of this Deed;

 

1.13with reference to the option agreement, dated 10 July 2014, by and among the
Company (formerly Innocoll AG), the Shareholder, and the other parties thereto
(as amended and/or restated from time to time, the “Option Agreement”), the
Shareholder irrevocably and unconditionally consents and agrees that all rights,
obligations and claims (whether past, current or future) he has or might have
against the Company (formerly Innocoll AG), under or in connection the Option
Agreement are terminated and irrevocably renounced and waived on, and with
effect from, the Effective Time and that the Shareholder irrevocably undertakes
not exercise any rights and obligations under the Option Agreement as of the
date hereof; and

 

1.14unless otherwise agreed in writing with Gurnet, the Shareholder shall not
acquire any interest (as defined in the Takeover Rules) or otherwise deal or
undertake any dealing (as defined in the Takeover Rules) in any relevant
securities (as defined in the Takeover Rules) of the Company unless the Panel
determines and confirms to Gurnet that the Shareholder is not acting or deemed
to be acting in concert with Gurnet and/or Gurnet Sub for the purposes of the
Takeover Rules.

 

2.In order to secure the performance of the Shareholder’s obligations under this
Deed, the Shareholder irrevocably appoints any director of Gurnet Sub jointly
and severally to be the Shareholder’s attorney in his name and on his behalf to
attend and vote at the relevant meetings and sign or execute forms of proxy and
/ or such other deeds or documents and to do such other acts and things as may
be necessary for the purpose of giving effect to the Shareholder’s obligations
under this Deed. The Shareholder acknowledges that this power of attorney is
given by way of security and is irrevocable until this Deed ceases to have
effect in accordance with paragraph 7.

 

3.The Shareholder recognises and acknowledges that if the Shareholder should
fail to comply with the obligations contained herein or should otherwise be (or
threaten to be) in breach of any of any obligations under this Deed, damages may
not be an adequate remedy and that Gurnet and Gurnet Sub should accordingly be
entitled to seek equitable relief, including an injunction or order for specific
performance for such failure or breach (whether it be threatened or actual).

 

4.The Shareholder irrevocably consents to:

 

 5 

 

 

4.1the announcement of any press announcement containing references to the
Shareholder and to this Deed substantially in the terms as set out in the Rule
2.5 Announcement and to the issue of the Rule 2.5 Announcement;

 

4.2particulars of this Deed being set out in the Relevant Acquisition Document
or otherwise published or disclosed pursuant to the Takeover Rules;

 

4.3any information which the Shareholder provides pursuant to paragraphs 5 and 6
being set out in the Relevant Acquisition Document or otherwise published or
disclosed pursuant to the Takeover Rules; and

 

4.4this Deed being available for inspection during all, or part of, the offer
period relating to the Scheme or, as the case may be, the Takeover Offer to the
extent required by the Takeover Rules.

 

5.The Shareholder understands that the Takeover Rules require the Shareholder’s
interests in securities in the Company in the twelve (12) months prior to the
date of the Rule 2.5 Announcement to be disclosed in the Relevant Acquisition
Document and that, if the Relevant Acquisition Document is posted, this Deed
will be made available for public inspection prior to the Takeover Offer being
declared unconditional or the Scheme becoming effective and that particulars of
it will be contained in the Relevant Acquisition Document. The Shareholder
warrants that the details of all of his interests in securities of the Company
as set out in Part (A) of the Schedule to this Deed and his dealings in
securities of the Company as set out in Part (B) of the Schedule to this Deed
are true, complete and accurate in all respects and that the Shareholder’s
interests are correctly described, including the registered holders of the
securities to which they relate. The Shareholder shall notify Gurnet and Gurnet
Sub promptly in writing of any changes in such details and shall, on request,
provide Gurnet and Gurnet Sub with all reasonable assistance in compiling and
confirming the details of his interests and dealings in securities of the
Company. The Shareholder shall also promptly supply to Gurnet and Gurnet Sub, or
procure the supply to Gurnet and Gurnet Sub of, details (dates, prices and
numbers) of his dealings in Innocoll Shares in the twelve (12) month period
prior the date of the Rule 2.5 Announcement. The Shareholder confirms that he
does not hold any interest in securities in Gurnet and / or Gurnet Sub and the
Shareholder has never had any dealings in securities in Gurnet and / or Gurnet
Sub.

 

6.The Shareholder will provide, or will procure the provision to, Gurnet and
Gurnet Sub with all assistance and further information in relation to his
interest in the Committed Shares or any Further Shares as Gurnet and / or Gurnet
Sub may reasonably require in order to comply with the requirements of the Panel
and any other legal or regulatory requirements for inclusion in the Rule 2.5
Announcement and the Relevant Acquisition Document (or any other document
required in connection with the Acquisition).

 

7.This Deed shall not oblige Gurnet Sub to announce the Acquisition. However,
without prejudice to any accrued rights, obligations or liabilities, this Deed
shall cease to have any effect whatsoever and all the obligations, undertakings
and warranties under this Deed will lapse upon the earliest to occur of the
following events:

 

7.1if the Rule 2.5 Announcement is not released on or before 11.59 p.m. (New
York City time) on 5 April 2017 (or such later date and time as Gurnet and the
Company may agree);

 

 6 

 

 

7.2the Takeover Offer or Scheme (as applicable) lapses or is withdrawn (other
than in circumstances where there is a switch from the Scheme to a Takeover
Offer in accordance with clause 3.6 of the Transaction Agreement) with, to the
extent required, the approval of the Panel or the Irish High Court; and

 

7.3the Acquisition is not completed by the End Date.

 

8.For the avoidance of doubt this Deed shall continue in effect notwithstanding
completion of the Acquisition.

 

9.Notwithstanding anything in this Deed to the contrary: (i) the Shareholder is
not a party to this Deed in any capacity other than in his capacity as owner of
the Committed Shares and as beneficiary under the Innocoll 2015 Plan, the
Innocoll 2016 Plan and / or the Innocoll Option Award Agreement and as a party
to the Option Agreement and is not a party to this Deed in his capacity as a
director, officer or employee of the Company or any of the Company’s
Subsidiaries; and (ii) nothing herein will be construed to limit, require or
affect any action or inaction by the Shareholder serving on the board of
directors of the Company or any Subsidiary or as an officer or fiduciary of the
Company or any Subsidiary of the Company, or acting in such person’s capacity as
a director, officer, employee or fiduciary of the Company or any Subsidiary of
the Company. Accordingly for the avoidance of doubt, nothing in this Deed will
prevent or in any way restrict the ability of the Shareholder to hold
discussions with any party which has made a Innocoll Alternative Proposal with
respect to the terms of the Shareholder’s employment with the Company or future
employment with such third party in the context of the Innocoll Alternative
Proposal.

 

10.The Shareholder hereby accepts and acknowledges that:

 

10.1subject to paragraph 7, the undertakings given by the Shareholder in this
Deed are irrevocable;

 

10.2he has not entered into this Deed relying on any statement or representation
made by Gurnet or Gurnet Sub (or any of their respective directors, officers,
employees or agents) or any other person;

 

10.3nothing in this Deed obliges Gurnet and / or Gurnet Sub to announce or make
the Acquisition or despatch the Relevant Acquisition Document if not required to
do so under the Takeover Rules;

 

10.4any time, date or period mentioned in this Deed may be extended by agreement
between the parties but as regards any time, date or period originally fixed or
so extended time shall be of the essence;

 

10.5the covenants and undertakings contained in this Deed and each part of them
are entirely severable and separately enforceable so that each covenant and
undertaking and each part of them shall be deemed to be a separate covenant and
undertaking;

 

10.6the invalidity, illegality or enforceability of a provision of this Deed
shall not affect or impair the continuance in force of the remainder of this
Deed;

 

10.7Gurnet and Gurnet Sub may assign all rights and obligations under this Deed
to any company under the same ultimate ownership as Gurnet;

 

 7 

 

 

10.8the Shareholder will keep confidential the possibility, terms and conditions
of the Acquisition and the existence and terms of this Deed until, in each case,
the release of the Rule 2.5 Announcement;

 

10.9by signing this Deed, the Shareholder hereby consents to the issue of the
Rule 2.5 Announcement indicating that this commitment has been given by the
Shareholder and the Shareholder further acknowledges that particulars of this
Deed will be contained in the Relevant Acquisition Document; and

 

10.10this Deed (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this Deed or any act performed
or claimed to be performed under it) will be governed by and construed in
accordance with Irish law and that the Irish courts are to have exclusive
jurisdiction for all purposes in connection herewith.

 

11.Nothing in this Deed shall prohibit the Shareholder from taking any action
required pursuant to any applicable U.S. securities laws or any rules or
regulations of the NASDAQ Global Market and nothing in this Deed shall require
the Shareholder to take any action prohibited by any applicable U.S. securities
laws or any rules or regulations of the NASDAQ Global Market.

 

12.In this Deed unless the context otherwise requires:

 

 “Committed Shares”

the Innocoll Shares specified in Part (A) of the Schedule to this Deed,
including any Innocoll Shares deriving from the rights set out in column 4 of
Part (A) of the Schedule to this Deed     “Further Shares” any other shares in
the capital of the Company of which the Shareholder may hereafter become the
registered and /or beneficial owner and, with respect to which shares, the
Shareholder is entitled to control the voting thereof     “Relevant Acquisition
Document” the Scheme Document or the Takeover Offer Document, as applicable    
“Transaction Agreement” the transaction agreement dated ___ April 2017 between
Gurnet, Gurnet Sub and the Company in relation to the implementation of the
Scheme and the Acquisition

 

Except as otherwise defined herein or where the context otherwise requires, the
terms in this Deed shall have the meanings given to them in the Transaction
Agreement.

 

 8 

 

 

Schedule

 

HOLDINGS AND DEALINGS IN THE COMPANY

 

(A) Holdings as of the date hereof

 

 

Beneficial owner
and address

  Registered
holder and
address (if
different)   Number and class
of Innocoll Shares   Number of Innocoll Shares,
subject to options, warrants or
other rights to subscribe, acquire
or convert              

 

(B) Dealings since 16 March 2016

 

Registered holder
and address

  Transaction Type   Date   Quantity   Price -   -   -   -   -

 



 9 

 

 

IN WITNESS whereof this Deed has been entered into and delivered AS A DEED POLL
the day and year first herein WRITTEN.

 

SIGNED AND DELIVERED   as a DEED by   [●]  

 

In the presence of:           Name of Witness (print)           Signature of
Witness           Address of Witness           Occupation of Witness  

 

WF-18979210-1

 



 10 

 